DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 1 and 10, the phrase "… shared power information having a large weight in proportion to meta information…" renders the claim indefinite because the Examiner does not understand how a conventional processor/controller is able to calculate/measure the weight of the shared power information. Since the shared power information is not a tangible device, a conventional weight sensor is capable of determining the weight of the shared power information.  For the purpose of continued 
 	The dependent claims are rejected for the reasons as the independent claims from which they depend.

Claim Rejections - 35 USC § 102
  	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1-6, 8-15, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coburn et al. US Pub 2019/0001833 (hereinafter Coburn).
	Regarding claims 1 and 10, Coburn discloses a battery sharing system for electric vehicles (¶ 0049), the system comprising: 
 	a display unit (143; ¶ 0027-0028) displaying a guide of requesting battery sharing from an external device for vehicle battery charging (¶ 0028; the user input can be a request to perform a vehicle-to-vehicle charging…); 

 	a processor calculating a shared power amount provided from the external device connected to the charge module (¶ 0043; display can display that 80% of the battery capacity of 1331a is remaining, vehicle 10b has requested power equivalent to 20% of 1331a’s capacity from vehicle 10a, and power equivalent to 10% of 1331a’s capacity has been transferred to vehicle 10b), 
 	calculating shared power information (¶ 0048; the shared power information includes when the vehicle 601 is low on power) having a large weight in proportion to meta information for accelerating the shared power amount and battery consumption (¶ 0045, 0048; the processor of vehicle 601 can determine, based on a remaining power level and a power consumption rate, past power consumption history…), and 
 	calculating occupant compensation based on the weight of the shared power information (¶ 0047-0049; cost or any offer).
 	Regarding claims 2 and 11, Coburn discloses wherein the processor guides battery sharing system information, checks a power transmission protocol of an external device based on checking a connection of the external device (¶ 0037; a requested amount of charge), and requests selection of an external device with which battery sharing is to be performed, in order to request the battery sharing (¶ 0037; accept or decline the request).
 	Regarding claims 3 and 12, Coburn discloses wherein the processor displays at least any one of a type of vehicle battery, residual battery information, and a discount rate in order to guide the battery sharing system information (¶ 0049).
	Regarding claims 4 and 13, Coburn discloses wherein the processor further acquires battery information of the external device based on checking the connection of the external device (¶ 0038).
	Regarding claims 5 and 14, Coburn discloses wherein the processor largely calculates the occupant compensation in proportion to the shared power amount (¶ 0037-0038).
	Regarding claims 6 and 15, Coburn discloses wherein the processor largely calculates the occupant compensation in inverse proportion to a residual charge amount of the vehicle battery (¶ 0037-0038).
	Regarding claims 8 and 17, Coburn discloses wherein the processor largely calculates the occupant compensation in proportion to a traffic amount up to a destination (¶ 0048).
	Regarding claims 9 and 18, Coburn discloses wherein the processor controls an infotainment device so as to provide contents of the infotainment device provided by the vehicle based on the shared power information (¶ 0047-0048).  
 
 
Allowable Subject Matter
	Claims 7, 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.